     Case 2:20-cv-01593-JCM-BNW Document 1 Filed 08/28/20 Page 1 of 12

     R. DUANE FRIZELL, ESQ.
 1   Nevada Bar No. 9807
     FRIZELL LAW FIRM
 2   400 N. Stephanie St., Suite 265
     Henderson, Nevada 89014
 3   Office (702) 657-6000
     Fax (702) 657-0065
 4   DFrizell@FrizellLaw.com
 5   Attorney for Plaintiff
                                UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7

 8   ZIHENG XING, an Individual,                §
                                                §
 9               Plaintiff,                     §    CASE NO:       ____________________
      vs.                                       §
10                                              §
     USA GOOD TRAVEL AND TOUR                   §       CLASS ACTION COMPLAINT
11   INC d/b/a MEI TOUR AND TRAVEL,             §
     a Nevada Corporation; KONGMING             §             JURY DEMANDED
12   YAN, an Individual; DOE                    §
     DEFENDANTS 1 through 100; and              §
13   ROE ENTITIES 1 through 100,                §
                                                §
14               Defendants.                    §
                                                §
15                             PLAINTIFF’S ORIGINAL COMPLAINT
16          Plaintiff ZIHENG XING (“Plaintiff” or “Xing”) now files this, Plaintiff’s Original
17   Complaint, complaining of Defendants USA GOOD TRAVEL AND TOUR INC d/b/a MEI
18   TOUR AND TRAVEL (“Mei Tour”), KONGMING YAN (“Yan”), Doe Defendants 1-100, and
19   Roe Entities 1-100. For causes of action, Plaintiff would respectfully show the Court as
20   follows:
21          I.       JURISDICTION AND VENUE
22   1.     Pursuant to pertinent provisions of the federal Fair Labor Standards Act (the “FLSA” or
23   “Act”), this Court has subject matter jurisdiction over this matter. See 29 U.S.C. § 216(b) (“An
24   action to recover the liability prescribed in [the FLSA] … may be maintained against any
25   employer … in any Federal or State court of competent jurisdiction by any one or more
26   employees for and in behalf of himself … or … other employees similarly situated.”); see also
27   28 U.S.C. § 1331 (federal jurisdiction over claims involving federal questions); 28 U.S.C. §
28   1337 (federal jurisdiction over suits arising under Acts of Congress regulating commerce).

                                                    1
     Case 2:20-cv-01593-JCM-BNW Document 1 Filed 08/28/20 Page 2 of 12


 1   2.    The Court also has subject matter jurisdiction over Plaintiff’s state-law claims. See 28

 2   U.S.C. § 1367 (supplemental jurisdiction).

 3   3.    This Court has personal jurisdiction over the Defendants for the following reasons:

 4         (a)      Defendants engaged in tortious behavior in Nevada; they conduct business in this

 5                  state; and/or the acts complained of occurred in Nevada. In addition, the claims

 6                  stated in this Complaint arise under Defendants’ contacts with this state.

 7         (b)      Defendants have had such minimum contacts with the State of Nevada that this

 8                  court’s exercise of personal jurisdiction over them would not offend traditional

 9                  notions of fair play and substantial justice, and the claims stated in this Complaint

10                  arise under those minimum contacts.

11   4.    Pursuant to 28 U.S.C. § 1391(a), Venue is proper in the United States District Court for

12   the District of Nevada for the following reasons:

13         (a)      This judicial district is where all or a substantial part of the events or omissions

14                  giving rise to Plaintiff’s claims occurred.

15         (b)      Defendants engaged in tortious behavior in Nevada; they conduct business in this

16                  state; and/or the acts complained of occurred in Nevada.

17         II.      PARTIES

18   5.    Plaintiff ZIHENG XING (“Plaintiff” or “Xing”) is a citizen of the Peoples’ Republic of

19   China.

20   6.    Defendant USA GOOD TRAVEL AND TOUR INC d/b/a MEI TOUR AND TRAVEL

21   (“Mei Tour”) is a Nevada corporation with its principal place of business located in Clark

22   County, Nevada.

23   7.    Upon information and belief, Defendant KONGMING YAN (“Yan”) is a citizen of the

24   State of Nevada who resides in Clark County, Nevada.

25   8.    Doe Defendants 1 through 100 are fictitious names of individuals that are in some

26   manner directly or indirectly liable to Plaintiff in this matter for claims and causes of action

27   stated herein. Plaintiff is ignorant of the true names of the individuals so designated by said

28   fictitious names, and when the true names are discovered, Plaintiff will ask leave to amend the


                                                      2
     Case 2:20-cv-01593-JCM-BNW Document 1 Filed 08/28/20 Page 3 of 12


 1   Complaint and proceed herein to substitute the true names of said Defendants. Plaintiff believes

 2   and alleges that the Defendants designated as Doe Defendants herein are directly or indirectly

 3   responsible and liable to the Plaintiff for their actions, and that they have caused Plaintiff to

 4   suffer the damages described herein.

 5   9.     Defendants Roe Entities 1 through 100 are fictitious names of companies and/or other

 6   businesses or entities that are in some manner directly or indirectly liable to Plaintiff in this

 7   matter for the claims and causes of action stated herein. Plaintiff is ignorant of the true names

 8   of the companies and/or other businesses or entities so designated by said fictitious names, and

 9   when the true names are discovered, Plaintiff will ask leave to amend this Complaint and

10   proceed herein to substitute the true names of said Defendants. Plaintiff believes and alleges

11   that the Defendants designated as Roe Entities herein are directly or indirectly responsible and

12   liable to the Plaintiff for their actions, and that they have caused Plaintiff to suffer the damages

13   described herein.

14   10.    Unless otherwise indicated, the term “Plaintiffs” (plural) refers collectively to Xing and

15   other employees similarly situated, and the term “Defendants” (plural) refers collectively to

16   Mei Tour, Yan, Doe Defendants 1 through 100, and Roe Entities 1 through 100

17          III.     NATURE OF THE CASE

18   11.    This is a simple case of employers abusing their employees. Defendants employed

19   Plaintiffs but, among other things, refused to give them overtime pay as well as meal and other

20   breaks. This suit now follows.

21          IV.      CLASS ACTION ALLEGATIONS

22   12.    Pursuant to FRCP 23, Plaintiff brings this action on his own behalf and on the behalf of a

23   class of all persons similarly situated.

24   13.    The Plaintiff class consists of all current and former employees of Defendants who

25   worked for Defendants over the last three years.

26   14.    The members of the class are so numerous that the joinder of all members is

27   impracticable. While the exact number of class members is unknown to Plaintiff at this time

28   and can only be ascertained through appropriate discovery, Plaintiffs believes that Defendants


                                                        3
     Case 2:20-cv-01593-JCM-BNW Document 1 Filed 08/28/20 Page 4 of 12


 1   have employed over forty (40) individuals similarly situation as Plaintiff over the last three

 2   years.

 3   15.      There are questions of law and fact common to the class, including without limitation

 4   whether the challenged policies, practices, and customs violate the FLSA and Chapter 608 of

 5   the Nevada Revised Statutes.

 6   16.      Plaintiff’s claims are typical of the claims of the members of the class. Defendants’

 7   wrongful conduct in violation and federal and state law affects all members of the class in a

 8   similar manner.

 9   17.      Plaintiff will fairly and adequately protect the interest of the class. He has no interests

10   antagonistic to the class. He seeks declaratory, compensatory, injunctive, and punitive relief on

11   behalf of the entire class, and such relief will benefit all members of the class.

12   18.      The class satisfies FRCP 23(b)(2) because the Defendants have engaged in a course of

13   conduct common to all members of the class, and final declaratory and injunctive relief in favor

14   of the class is therefore appropriate.

15            V.       INFORMATION ALLEGATIONS

16   19.      Allegations made in this Complaint have been based on information and belief, except

17   those allegations that pertain directly to Plaintiff, which are based on his personal knowledge.

18   The information and belief of Plaintiff is based upon, among other things, the investigation

19   conducted by Plaintiff and his attorney after being retained. Each and every allegation and

20   factual contention contained in this Complaint has evidentiary support or, alternatively, is likely

21   to have evidentiary support after reasonable opportunity for further investigation or discovery

22   by Plaintiff or his counsel.

23            VI.      ALTER EGO ALLEGATIONS

24   20.      Under NRS 78.747 and all other applicable authority, Yan is liable for the debts of Mei

25   Tour under the theory of alter ego for the following reasons:

26                  a. Mei Tour is influenced and governed by Yan;

27                  b. There is such unity of interest and ownership that Mei Tour and Yan are

28                     inseparable from each other; and


                                                          4
     Case 2:20-cv-01593-JCM-BNW Document 1 Filed 08/28/20 Page 5 of 12


 1                   c. Adherence to the notion of Mei Tour being an entity separate from Yan would

 2                      sanction fraud or promote a manifest injustice.

 3            VII.      GENERAL FACTUAL BACKGROUND

 4   21.      Yan is currently the Director, President, and Treasurer of Mei Tour.

 5   22.      Upon information and belief, Yan owns Mei Tour in whole or in part.

 6   23.      Plaintiff was employed by Defendants from about August 27, 2018 to about August 10,

 7   2020.

 8   24.      Plaintiff brings this action for unpaid overtime compensation, unfair labor practices,

 9   declaratory relief, and other relief under the FLSA, 29 U.S.C. § 216(b).

10   25.      This action is brought under the FLSA to recover from Defendant overtime wages,

11   liquated and other damages, and reasonable attorney fees and court costs.

12   26.      While Plaintiff was employed with Defendants, Plaintiff was paid a rate of $11.00 per

13   hour.

14   27.      Plaintiff performed labor for Defendants in various places, including Nevada and

15   Arizona.

16   28.      Nearly always, Plaintiff was required to work six to seven days per week for a total of

17   over 40 hours per week without any overtime compensation and without breaks, although at

18   first, lunch breaks were fairly common.

19   29.      Later, even the lunch breaks came to an end.

20   30.      Often, Plaintiff was required to work over eight hours per day without any overtime

21   compensation and without any break whatsoever.

22   31.      Often, Plaintiff would pay out of pocket for costs attributable to Defendants and their

23   business operations; however, Defendants have failed to reimburse Plaintiff for all of those

24   costs.

25   32.      Upon information and belief, all of the Defendants’ employees were paid and otherwise

26   treated like Plaintiff.

27   33.      This action is intended to include each and every hourly paid employee who worked for

28   Defendant at any time within the past three (3) years.


                                                         5
     Case 2:20-cv-01593-JCM-BNW Document 1 Filed 08/28/20 Page 6 of 12


 1   34.   At all material times relevant to this action, Defendants were an enterprise covered by the

 2   FLSA. See 29 U.S.C. § 203(r)-(s).

 3   35.   At all material times relevant to this action, Defendants failed to comply with the FLSA

 4   and NRS Chapter 608 because Plaintiff and similarly situated employees performed services for

 5   Defendant for which no provisions were made by Defendant to properly pay Plaintiffs for their

 6   hours in excess of eight hours a day and/or forty hours within a work week, and to insure that

 7   Plaintiffs were paid their complete wages and reimbursed for funds advanced on Defendants’

 8   behalf.

 9   36.   During his employment with Defendants, Plaintiff and similarly situated employees were

10   not paid properly, were not paid timely, sometimes were not paid at all, were not paid overtime

11   hours, and were not given proper meal and other breaks.

12   37.   The additional persons who may become Plaintiffs in this action are employees who hold

13   or held positions similarly situated to Plaintiff and how have not been paid their complete

14   wages, have not been paid for overtime, and were not given proper meal and other breaks.

15   38.   Upon information and belief, the records, to the extent any exist, concerning the number

16   of hours worked and amounts paid to Plaintiff and similarly situated employees are in the

17   possession and custody of Defendants.

18             VIII. CAUSES OF ACTION

19                                       FIRST CLAIM FOR RELIEF

20                             Violations of the Fair Labor Standards Act

21   39.   Pursuant the FLSA, 29 U.S.C. § 201, et seq., and all other applicable authority, and

22   incorporating all of the foregoing and ensuing paragraphs as if fully set forth herein, Plaintiff

23   states a claim against all Defendants for violations of the Act, as follows:

24   40.   Plaintiff and those similarly situated were or are Defendants’ employees.

25   41.   Currently and at all material times, Defendants have engaged in related activities

26   performed through unified operation or common control of a common business purpose and

27   were an enterprise within the meaning of the FLSA. See 29 U.S.C. § 203(r).

28


                                                       6
     Case 2:20-cv-01593-JCM-BNW Document 1 Filed 08/28/20 Page 7 of 12


 1   42.   Currently and at all material times, Defendants have employed workers in the activities of

 2   said enterprise and engaged in commerce or in the production of goods for commerce, including

 3   employees handling, selling, or otherwise working on goods that have been moved in or

 4   produced for commerce.

 5   43.   Upon information and belief, currently and at all material times, said enterprise has had

 6   an annual gross volume of sales made or business done in an amount not less than $500,000.

 7   44.   Therefore, Defendants’ laborers have been employed in an enterprise engaged in

 8   commerce or in the production of goods or services for commerce within the meaning of the

 9   FLSA. See id.

10   45.   Defendants are violating and have repeatedly violated the FLSA, 29 U.S.C. § 15(a)(2), by

11   engaging in the following conduct, among others:

12             a. employing laborers in positions in the travel industry for workdays longer than

13                   eight hours and/or workweeks longer than 40 hours without providing them with

14                   the requisite overtime compensation, see 29 U.S.C. § 207(a)(1), see also NRS

15                   608.018;

16             b. refusing to give employees bona fide meal periods to which they are statutorily

17                   entitled, see 29 C.F.R. § 785.19(a); and

18             c. other acts and omissions.

19   46.   Defendants are violating and have repeatedly violated the aforesaid provisions of the

20   FLSA, as alleged, and a judgment enjoining such violations is warranted. See 29 U.S.C. §

21   216(b).

22   47.   As an actual and proximate cause of Defendants’ conduct, Plaintiff is entitled to

23   liquidated and other damages pursuant the FLSA. See 29 U.S.C. § 216(b).

24   48.   Defendants have proximately caused Plaintiff to incur attorney fees and court costs;

25   therefore, they should be required to pay reasonable fees and costs to Plaintiff as statutory

26   damages, special damages, or both. See 29 U.S.C. § 216(b).

27

28


                                                      7
     Case 2:20-cv-01593-JCM-BNW Document 1 Filed 08/28/20 Page 8 of 12


 1   49.   Defendants’ actions were done with the intent to defraud Plaintiff, were done with malice

 2   (having an intent to injure Plaintiff), and/or were done with conscious or reckless disregard for

 3   the rights and well-being of Plaintiff. Accordingly, Plaintiff is entitled to punitive damages.

 4                                       SECOND CLAIM FOR RELIEF

 5                                     Violations of NRS Chapter 608

 6   50.   Incorporating all of the foregoing and ensuing paragraphs as if fully set forth herein,

 7   Plaintiff states a claim against Defendants or violations of NRS Chapter 608 and all applicable

 8   authority as follows:

 9   51.   Plaintiff and those similarly situated were or are Defendants’ employees.

10   52.   Defendants are violating and have repeatedly violated NRS Chapter 608 by engaging in

11   the following conduct, among others:

12              a. employing laborers in positions in the travel industry for workdays longer than

13                    eight hours and/or workweeks longer than 40 hours without providing them with

14                    the requisite overtime compensation, see NRS 608.018;

15              b. refusing to give employees the meal and other breaks to which they are

16                    statutorily entitled, see NRS 608.019; and

17              c. other acts and omissions.

18   53.   Defendants are violating and have repeatedly violated the aforesaid provisions of NRS

19   Chapter 608, as alleged, and a judgment enjoining such violations is warranted. See NRS

20   608.260(2)(a).

21   54.   As an actual and proximate cause of Defendants’ conduct, Plaintiff is entitled to various

22   statutory damages. See NRS 608.260(2)(a).

23   55.   Defendants have proximately caused Plaintiff to incur attorney fees and court costs;

24   therefore, they should be required to pay reasonable fees and costs to Plaintiff as statutory

25   damages, special damages, or both. See NRS 608.260(2)(b).

26   56.   Defendants’ actions were done with the intent to defraud Plaintiff, were done with malice

27   (having an intent to injure Plaintiff), and/or were done with conscious or reckless disregard for

28   the rights and well-being of Plaintiff. Accordingly, Plaintiff is entitled to punitive damages.


                                                       8
     Case 2:20-cv-01593-JCM-BNW Document 1 Filed 08/28/20 Page 9 of 12


 1                                       THIRD CLAIM FOR RELIEF

 2                                 Unjust Enrichment/Quantum Meruit

 3   57.   Incorporating all of the foregoing and ensuing paragraphs as if fully set forth herein,

 4   Plaintiff hereby states a claim for unjust enrichment/quantum meruit against Defendants, as

 5   follows:

 6   58.   Among other things, per Defendants’ instructions and requirements, Plaintiff and those

 7   similarly situated advanced funds for Defendants to pay for certain costs of Defendants;

 8   however, Defendants have failed to reimburse Plaintiff and those similarly situated.

 9   59.   In this manner, Defendants have been and continue to be unjustly enriched.

10   60.   Plaintiff and those similarly situated have not benefitted, but rather have suffered from,

11   Defendants’ wrongful conduct.

12   61.   Principles of equity and fairness dictate that Defendants should pay to Plaintiff and those

13   similarly situated the full amount of Defendants’ unjust enrichment.

14   62.   Defendants’ separate acts described above have proximately caused Plaintiff economic

15   and non-economic damages.

16   63.   Defendants’ actions were done with the intent to defraud Plaintiff, were done with malice

17   (having an intent to injure Plaintiff), and/or were done with conscious or reckless disregard for

18   the rights and well-being of Plaintiff. Accordingly, Plaintiff is entitled to punitive damages.

19   64.   Plaintiff have found it necessary to secure the services of an attorney in order to

20   prosecute this action, and Plaintiff is entitled to recover reasonable attorney fees and court costs.

21                                      FOURTH CLAIM FOR RELIEF

22                                  Civil Conspiracy/Concert of Action

23   65.   Incorporating all of the foregoing and ensuing paragraphs as if fully set forth herein,

24   Plaintiff states a claim for civil conspiracy/concert of action against Defendants, as follows:

25   66.   Defendants and each of them knowingly acted in concert and in a conspiratorial fashion

26   with each other and perhaps others to violate labor laws and to take financial and other

27   advantage of Plaintiff and those similarly situated.

28


                                                       9
     Case 2:20-cv-01593-JCM-BNW Document 1 Filed 08/28/20 Page 10 of 12


 1    67.   Each of the Defendants’ separate acts described above has proximately caused Plaintiff to

 2    suffer economic and non-economic damages.

 3    68.   Defendants’ actions were done with the intent to defraud Plaintiff, were done with malice

 4    (having an intent to injure Plaintiff), and/or were done with conscious or reckless disregard for

 5    the rights and well-being of Plaintiff. Accordingly, Plaintiff is entitled to punitive damages.

 6    69.   Plaintiff has found it necessary to secure the services of an attorney in order to prosecute

 7    this action, and Plaintiff is entitled to recover reasonable attorney fees and court costs.

 8          IX. DAMAGES

 9    70.   Because of Defendants’ separate acts described above, Plaintiff and those similarly

10    situated have suffered damages and are entitled to a recovery as follows:

11                  Actual, Consequential, Incidental, General, and Special Damages

12    71.   Plaintiff and those similarly situated are entitled to a recovery of their actual damages.

13    72.   Plaintiff and those similarly situated are also entitled to a recovery of their consequential,

14    incidental, general, and special damages, including without limitation pecuniary losses, out-of-

15    pocket expenses, economic losses, and other damages, such as lost earnings, expenses for

16    measures reasonably necessary to counteract harmful conduct, physical inconvenience, mental

17    anguish, and mental pain and suffering.

18                                Non-Monetary Damages/Equitable Relief

19    73.   Under the FLSA and NRS Chapter 608, Plaintiff and those similarly situated are entitled

20    to non-monetary and equitable relief, including without limitation injunctive relief.

21                               Liquidated and Other Statutory Damages

22    74.   Under the FLSA and NRS Chapter 608, Plaintiff and those similarly situated are entitled

23    to liquidated and other statutory damages.

24                                   Punitive and Exemplary Damages

25    75.   Plaintiff and those similarly situated are entitled to a recovery for punitive and exemplary

26    damages. In this connection, Plaintiff would show the Court as follows: With respect to

27    Defendants’ conduct outlined in all of the preceding paragraphs, Defendants acted with malice,

28    having a specific intent to defraud or cause substantial injury or harm to Plaintiff and those


                                                        10
     Case 2:20-cv-01593-JCM-BNW Document 1 Filed 08/28/20 Page 11 of 12


 1    similarly situated; and/or they acted with gross negligence and/or reckless disregard for the

 2    rights of Plaintiff and those similarly situated. For all of these reasons, Plaintiff and those

 3    similarly are entitled to punitive and exemplary damages against Defendants.

 4                                     Attorney Fees and Court Costs

 5    76.    Plaintiff has found it necessary to secure the services of an attorney in order to prosecute

 6    this action. Therefore, under the FLSA and NRS Chapter 608, Plaintiff is entitled to an award

 7    for reasonable attorney fees and court costs.

 8                              Pre-Judgment and Post-Judgment Interest

 9    77.    Plaintiff and those similarly situated are entitled to pre-judgment and post-judgment

10    interest.

11            X.     JURY DEMAND

12    78.    Plaintiff demands trial by jury.

13            XI.    REQUEST FOR RELIEF

14            WHEREFORE, Plaintiff ZIHENG XING (“Plaintiff” or “Xing”) requests the Court as

15    follows:

16            A.     to render judgment against Defendants and in the favor of Plaintiff and those

17                   similarly situated;

18            B.     to award Plaintiff and those similarly situated actual damages, consequential

19                   damages, incidental damages, general damages, and special damages in an

20                   amount allowed by law and justified by the circumstances of this case;

21            C.     to render non-monetary and equitable relief in favor of Plaintiff and those

22                   similarly situated, including the injunctive relief requested above;

23            D.     to award Plaintiff and those similarly situated liquidated and other statutory

24                   damages;

25            E.     to award Plaintiff and those similarly situated punitive and exemplary damages;

26            F.     to award Plaintiff attorney fees and court costs;

27            G.     to award Plaintiff and those similarly situated pre-judgment and post-judgment

28                   interest; and


                                                      11
     Case 2:20-cv-01593-JCM-BNW Document 1 Filed 08/28/20 Page 12 of 12


 1          H.    to award Plaintiff and those similarly situated all such other and further relief to

 2                which they may be entitled or justly deserve at law or in equity.

 3

 4          DATED: August 27, 2020.

 5                                                      Respectfully submitted,

 6                                                      FRIZELL LAW FIRM
                                                        400 N. Stephanie St., Suite 265
 7                                                      Henderson, Nevada 89014
 8

 9
                                                By:      /s/ R. Duane Frizell__________
10                                                      R. DUANE FRIZELL, ESQ.
                                                        Nevada Bar No. 9807
11                                                      Attorney for Plaintiff
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                   12
